Citation Nr: 0516712	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a right hand disability claimed to be the 
result of treatment at a VA medical facility in 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
14, 1974 to June 7, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for a right hand disability claimed 
to be the result of treatment at a VA medical facility.  In 
April 2005, the veteran testified at a Travel Board hearing 
before the undersigned member of the Board. 


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
right hand disability, claimed as residuals of a fracture of 
the distal fifth metacarpal of the right hand.  He asserts 
that VA treatment he received for his right hand at the 
Michael O'Callahan Federal Hospital in December 2001 caused 
additional disability of the hand.  At his hearing before the 
Board in April 2005, he indicated that he had been seen by 
several physicians regarding his hand, including Dr. Coyle in 
Las Vegas and Dr. Libby in Los Angeles.  He asserted that Dr. 
Coyle made recommendations and a diagnosis regarding his 
hand, and Dr. Libby also examined him.  The Board notes that 
there are no treatment records from these physicians in the 
claims file.  Prior to further adjudication of the claim, the 
RO should attempt to obtain treatment records from these 
physicians.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).

Additionally, the Board notes that the veteran has not been 
given a VA examination which addresses the current disability 
associated with his right hand.  Such an examination should 
be given prior to further adjudication of the claim, and the 
examiner should also render an opinion with regard to whether 
it is at least as likely as not that the veteran has suffered 
additional disability of his right hand due to fault on the 
part of VA in treatment provided in December 2001.

Furthermore, the Board notes that the most recent medical 
evidence of record regarding the veteran's right hand 
disability is from 2002.  Any updated treatment records 
should also be obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center, for the following actions: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his right hand during and 
since 2001.  The RO should obtain copies 
of the related medical records which are 
not already on file, to specifically 
include but not limited to records from 
Dr. Coyle in Las Vegas and Dr. Libby in 
Los Angeles.

2.  The RO should then arrange for the 
veteran to be given a VA orthopedic 
examination.  The purpose of this 
examination is to determine the nature 
and etiology of any current right hand 
disability.  All indicated tests and x-
ray examinations should be conducted.  
The claims folder must be made available 
to the examiner for review.  Such review 
should be indicated on the examination 
report.  The examiner should describe for 
the record whether the veteran has any 
current disability of the right hand and, 
if so, describe the severity thereof.  In 
addition, the examiner should expressly 
state an opinion as to whether it is at 
least as likely as not that the veteran 
sustained an increase in disability as a 
result of hospital or surgical treatment 
or examination furnished by VA and the 
proximate cause of the disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment; or (b) the 
additional disability was due to an event 
not reasonably foreseeable.  A clear 
rationale should be furnished for all 
opinions rendered.

3.  The RO should then readjudicate the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a right hand 
disability, including reviewing all newly 
obtained evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




